DETAILED ACTION
	This is a non-final rejection in response to amendments filed 11/9/21. Claims 1-4, 6, 10-11, 14-17, and 21-28 are currently pending.
Response to Arguments
Applicant's response filed 11/9/21 is appreciated.  However, upon further review of claims, further rejections are neeed. See rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Held (US 9014791).
Regarding independent claim 23, Held teaches a gas turbine engine comprising: 
a compressor section 104; 
a combustor section 118; 
a turbine section 116; and 
a nozzle (see figure below), wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path that expels through the nozzle; 
a waste heat recovery system 102 operably connected to the gas turbine engine, the waste heat recovery system having a working fluid (col. 3, ll. 11-54); and 
an auxiliary cooling system 114 configured to provide cooling to the working fluid of the waste heat recovery system (col. 3, ll. 11-54).
wherein the auxiliary cooling system comprises an auxiliary cooling source (fuel) and an auxiliary cooling heat exchanger 112,114, and wherein the auxiliary cooling system comprises a control valve configured to selectively direct at least a portion of the working fluid of the waste heat recovery system to the auxiliary cooling heat exchanger.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 17, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado, JR. et al. (US 2015/0330303).
Regarding independent claim 1 and 28 and dependent claim 17, Delgado teaches a gas turbine engine comprising: 
a compressor section 105; 
a combustor section 90; 
a turbine section 155; and 
a nozzle 98, wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path that expels through the nozzle; 
a waste heat recovery system 60 operably connected to the gas turbine engine, the waste heat recovery system having a working fluid; and 

Delgado is silent to wherein the auxiliary cooling system is configured to be selectively used when a temperature of the working fluid of the waste heat recovery system is 700 F or greater (or any of the other values for temperature or pressure, however it should be noted the rationale remains the same and the only requirement is one of the temperatures or pressures).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the temperature when the auxiliary cooling system is activated because the temperature is recognized as a result-effective variable achieving a particular level of cooling and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the most efficient temperature.
Furthermore, it is well known in the art that lower temperatures increase the life of engines and their components as well as providing better efficiency and economic savings [0067]. 
Regarding dependent claim 3, Delgado teaches wherein the auxiliary cooling system is configured to cool the working fluid of the waste heat recovery system using a cryogenic fuel [0045].

Claim(s) 1, 2, 4, 6, 10, 16-17, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 9014791).
Regarding independent claim 1 and 28 and dependent claim 17, Held teaches a gas turbine engine comprising: 
a compressor section 104; 

a turbine section 116; and 
a nozzle (see figure below), wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path that expels through the nozzle; 
a waste heat recovery system 102 operably connected to the gas turbine engine, the waste heat recovery system having a working fluid (col. 3, ll. 11-54); and 
an auxiliary cooling system 114 configured to provide cooling to the working fluid of the waste heat recovery system (col. 3, ll. 11-54).

    PNG
    media_image1.png
    226
    486
    media_image1.png
    Greyscale

Held is silent to wherein the auxiliary cooling system is configured to be selectively used when a temperature of the working fluid of the waste heat recovery system is 700 F or greater (or any of the other values for temperature or pressure, however it should be noted the rationale remains the same and the only requirement is one of the temperatures or pressures).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Furthermore, it is well known in the art that lower temperatures increase the life of engines and their components as well as providing better efficiency and economic savings [0067]. 
Regarding dependent claim 2, Held teaches wherein the auxiliary cooling system is configured to cool the working fluid of the waste heat recovery system using at least one of ice and chilled water (col. 3, ll. 34-38).
Regarding dependent claim 4, Held teaches wherein the auxiliary cooling system comprises an auxiliary cooling source (fuel tank) and an auxiliary cooling heat exchanger 114.
Regarding dependent claim 6, Held teaches wherein the waste heat recovery system comprises a turbine 106, a recuperating heat exchanger 214, a heat rejection heat exchanger 220, a compressor 108, and a heat recovery heat exchanger 102.
Regarding dependent claim 10, Held teaches wherein the turbine of the waste heat recovery system is configured to generate work (col.5, ll. 40-49).
Regarding dependent claim 16, Held teaches wherein the working fluid of the waste heat recovery system is supercritical CO2 (sCO2 (col.3, ll.66 – 67).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Delgado.
Regarding independent claim 21, Held teaches a gas turbine engine comprising: 
a compressor section 104; 
a combustor section 118; 
a turbine section 116; and 
a nozzle (see figure below), wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path that expels through the nozzle; 

an auxiliary cooling system (the system doing heat exchange with the waste heat system 102) configured to provide cooling to the working fluid of the waste heat recovery system (col. 3, ll. 11-54).
Held also teaches the auxiliary cooling system comprising: 
an expansion turbine 106; and 
at least one additional heat exchanger 112,114.  
Although a fuel tank would have been ineherent, Held is silent to a cryogenic fuel tank. Delgado teaches that it was known to operate an aircraft with cryogenic fuel as a second fuel. Delgado teaches it allows for operating at a more economic and efficient manner [0067]. Delgado further teaches a storage tank 22 for the cryogenic fuel.
It would have been obvious to one of ordinary skill in the art to provide the engine of Held with the Cryogenic system of Delgado for operating at a more economic and efficient manner [0067].

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Steiner (US 5987877).
Regarding independent claim 27, Held teaches a gas turbine engine comprising: 
a compressor section 104; 
a combustor section 118; 
a turbine section 116; and 
a nozzle (see figure below), wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path that expels through the nozzle; 
a waste heat recovery system 102 operably connected to the gas turbine engine, the waste heat recovery system having a working fluid (col. 3, ll. 11-54); and 
an auxiliary cooling system (the system doing heat exchange with the waste heat system 102) configured to provide cooling to the working fluid of the waste heat recovery system (col. 3, ll. 11-54).

Steiner teaches a gas turbine engine comprising a bypass duct (duct from 8 to 10) including a heat rejection heat exchanger 5 and a blower 11 arranged within the bypass duct (duct from 8 to 10) and upstream of the heat rejection heat exchanger 5.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a blower, as suggested and taught by Steiner, to the bypass duct and upstream of the heat rejection heat exchanger in Held, in order to guide and ensure the cooling air flow to be of sufficient intensity as the cooling air flow arrives at the heat exchanger (Col 1, ll. 63-67).
	
Allowable Subject Matter
Claims 24-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CRAIG KIM/
Primary Examiner
Art Unit 3741